 


115 HRES 615 EH: Designating the Democratic Cloakroom in the Hall of the House of Representatives as the “Gabrielle Giffords-Leo J. Ryan Cloakroom”. 
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 615 
In the House of Representatives, U. S.,

November 14, 2017
 
RESOLUTION 
Designating the Democratic Cloakroom in the Hall of the House of Representatives as the Gabrielle Giffords-Leo J. Ryan Cloakroom.  
 
 
Whereas Gabrielle Giffords was elected to the House of Representatives to represent the 8th district of Arizona in 2006 and served from January 2007 to January 2012; Whereas Giffords has served the public for over 15 years; 
Whereas Giffords was the youngest person ever elected to the Arizona State Senate, serving from 2000 to 2005; Whereas Giffords was the third woman in Arizona history elected to Congress; 
Whereas Congresswoman Giffords was widely known for her middle-of-the-road political views, problem solving ethos, and commitment to bipartisanship and cooperation; Whereas Congresswoman Giffords’s many achievements and inspirational service in Congress included contributions to the strength of our armed forces, the security of our nation, the health and welfare of our veterans, our progress toward a clean energy economy, and the interests of her constituents in her beloved southern Arizona district; 
Whereas Giffords prided herself on being accessible to her constituents; Whereas on January 8, 2011, while listening to her constituents at a Congress on your Corner event in Tucson, a gunman attempted to assassinate Congresswoman Giffords; 
Whereas Congresswoman Giffords was shot and wounded along with 12 others while an additional 6 people were killed, including her congressional aide, Gabriel Zimmerman; Whereas in 2013 Congresswoman Giffords formed an organization to promote gun violence prevention and responsible gun ownership; 
Whereas Congresswoman Giffords continues to serve the American public by being an outspoken advocate for solutions to gun violence;  Whereas Congressman Leo Ryan was an elected member of the House of Representatives for the 11th district of California from 1973 through 1978, championing causes related to equality, freedom, human rights and the protection of our democratic institutions, and represented an unwavering example of dedication to public service; 
Whereas Congressman Ryan’s life was marked by his service, in the Navy during World War II, as a teacher, a school administrator, South San Francisco city councilman and mayor, and California assemblyman, before serving three terms in the House of Representatives; Whereas in his more than 40 years in elected office, Congressman Ryan worked to ensure equal treatment of all, including the least fortunate and those without a voice, and won the widespread respect of his colleagues and the people he served; 
Whereas Congressman Ryan took a hands-on approach to combat injustice, from taking a job as a teacher in Watts to gain insight into the causes of the Watts riots, or posing as an inmate at Folsom Prison to investigate conditions, or going to Newfoundland to see for himself about the slaughter of baby seals; Whereas in 1978 House Majority Leader James Wright described Congressman Ryan as having an “ever-ready willingness to go where suffering was”; 
Whereas when asked to describe his colleague, Rep. Robert Drinan of Massachusetts said in 1978 that “He was a gutsy, courageous guy,” and “When he believed in something he just pressed and pressed.”; Whereas Reverend Jim Jones’ Peoples Temple was based in San Francisco, California, and had recruited people from Congressman Ryan’s nearby San Mateo district; 
Whereas following negative press reports, to avoid exposure cult leader Jim Jones traveled to Guyana with his followers; Whereas in 1974 an agricultural project was established in Guyana by the Peoples Temple which would be known as Jonestown; 
Whereas in 1978 several stories began to surface over relatives being held in Guyana against their will and some constituents from Congressman Ryan’s district began to contact his office with concerns over their relatives in Jonestown; Whereas Congressman Ryan left for Guyana on November 14, 1978, accompanied by two congressional staffers, nine journalists, and 18 relatives of Jonestown residents; 
Whereas the delegation arrived at Jonestown November 17, 1978, and several Jonestown inhabitants expressed a desire to return to the United States; Whereas the original delegation along with 15 Jonestown inhabitants attempted to board planes at Port Kaituma airstrip but were fired upon by a Jones loyalist and other gunmen; 
Whereas an additional 40 Jonestown inhabitants were also awaiting transport to leave Jonestown; Whereas Congressman Ryan, one Jonestown inhabitant (Patricia Parks), and three journalists (NBC news reporter Don Harris, NBC photographer Bob Brown, and San Francisco Examiner photographer Greg Robinson) were shot to death at the airstrip and nine others, including Congresswoman Jackie Speier, were wounded; 
Whereas Congressman Leo Ryan was the first Member of Congress to be assassinated overseas while performing his congressional duties; Whereas Congressman Ryan stated, I learned that if you give in to fear you can't do your job; and 
Whereas Congressman Ryan went above and beyond to provide service to his constituents and to the people of the United States, exhibiting courage and resilience: Now, therefore, be it  That— 
(1)the House of Representatives honors the work and public service of Congresswoman Gabrielle Giffords; (2)the House extends its condolences to the family, friends, and all those affected by the mass shooting on January 8, 2011;  
(3)the House of Representatives honors the legacy of Congressman Leo J. Ryan for his lifelong commitment to objective fact-finding and for his extraordinary commitment to advancing freedom and basic human rights at home and abroad; (4)the House honors the bravery of Congressman Ryan and his team members for undertaking a dangerous yet essential fact-finding mission in Guyana; 
(5)the House extends its condolences to Congressman Ryan's family and all those affected by the Jonestown tragedy; and (6)the Democratic Cloakroom in the Hall of the House of Representatives (room H–222 of the United States Capitol) is designated as the Gabrielle Giffords-Leo J. Ryan Cloakroom. 
 
Karen L. Haas,Clerk.
